Banke, Judge.
Following a non-jury trial, the appellant was found guilty of armed robbery. On appeal, his sole enumeration of error is that the evidence was insufficient to support his conviction. Held:
Appellant was a regular customer of the service station where the robbery occurred and was positively identified as the perpetrator by the employee from whom money was obtained. The evidence presented at trial was more than sufficient to enable a rational trier of fact to find the appellant guilty of the offense beyond a reasonable doubt. See generally Crawford v. State, 245 Ga. 89 (1) (263 SE2d 131) (1980); Hill v. State, 166 Ga. App. 692 (1) (305 SE2d 432) (1983).

Judgment affirmed.


Deen, P. J., and Carley, J., concur.